Judgments and orders affirmed, with costs. All concur, except Taylor, P. J., who dissents and votes for reversal and for granting a new trial as to defendant Hynes on the ground that the finding of negligence in respect to said defendant is against the weight of evidence. (One judgment is in favor of plaintiff against defendant Hynes in an automobile negligence action; one judgment is in favor of defendant McKeever and one judgment is in favor of defendants Schwerin for no cause of action. The orders deny defendant Hynes’ motions for a new trial.) Present — Taylor, P. J., Harris, MeCurn, Larkin and Love, JJ. [See post, p. 941.]